Name: Commission Regulation (EEC) No 3079/81 of 28 October 1981 amending Regulation (EEC) No 32/81 fixing the accession compensatory amounts in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 81 Official Journal of the European Communities No L 308 /33 COMMISSION REGULATION (EEC) No 3079/81 of 28 October 1981 amending Regulation (EEC) No 32/81 fixing the accession compensatory amounts in the wine sector HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 32/81 is hereby replaced by the following : 'Article 1 The accession compensatory amounts are hereby fixed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 13/ 81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts in the wine sector ( J ), as amended by Regulation (EEC) No 2874/81 (2 ), and in particular the first indent of the first paragraph of Article 8 (b) thereof, Whereas Commission Regulation (EEC) No 32/81 (3 ) fixed the accession compensatory amounts in the wine sector ; whereas Regulation (EEC) No 2874/81 has since abolished the application of the said amounts in respect of some of the products in ques ­ tion ; Whereas Regulation (EEC) No 32/81 should accord ­ ingly be amended ; Whereas for the sake of clarity, it should be specified that the liqueur wine to which 'accession ' compensa ­ tory amounts apply is wine as defined at point 12 of Annex II to Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine ,  0-27 ECU per % vol per hectolitre for all red table wines except those of type R III ,  0-27 ECU per % vol per hectolitre for all new red wines still in fermentation ,  10 ECU per % vol per hectolitre for liqueur wines as defined at point 12 of Annex II to Regulation (EEC) No 337/79 other than those intended for processing, under customs supervi ­ sion or administrative supervision providing equivalent guarantees, into products other than those within heading No 22.05 of the Common Customs Tariff.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p . 24 . ( 2 ) OJ No L 285 , 7 . 10 . 1981 , p . 1 ( 3 ) OJ No L 2, 1 . 1 . 1981 , p . 28 .